Case 1:19-cr-20268-KMW Document 6 Entered on FLSD Docket 05/13/2019 Page 1 of 1


                         U M TED STA TE S D ISTW CT CO UR T
                         SOUTHERN DISTM CT OF FLORID A
                                 M lA M lD IV ISTON

                     Case N o.19-20268-CR-W lLLlA M S



                     #

 UNITED STATE,S oF AM BkICA,
             Pléintiff,


 V.



 ANDRES SITGES RAM OS.eta1,
          Defendantts).
                           /

                                                                             (
       TH IS C A U SE cam e before the Courtand pursuant to-proceedings it is
                                                                             !
 thereupon,PUR SU A N T TO THE ARR EST OF THE A BO V E N A W D
       1

 DEFENDANL TIIIS CASE lj C REBY UNSEALED.
 D O N E A N D O R D ER ED atM iam i,Florida.



 D ated:5/10/2.
              019-
                                 '




                                        .                 .
                                                                            i
                                                                             i
                                     E dw in .Torres
                                     UM T     STA TE S M A G '
                                                             IST R ATE JU D G E
